DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 5,830,603) in view of Xie (US 2012/0295149) and Xue et al. (US 2019/0326576).
Regarding claims 1, 10, and 19, Oka teaches a separator for use in an electrochemical cell and an electrochemical cell using the separator (Figure 5, abstract), and a method of making the separator, the separator comprising:

a second polymer, or hydrophilic portion (21), that is hydrophilic and is incorporated into the first surface of the first polymer so that the first surface of the first polymer is a hydrophilic surface (Figure 1C, column 6 lines 42-64; column 7 lines 26-62).

Oka fails to teach a conductive composite layer on the hydrophilic surface.
Xie teaches a permeable membrane separator for use in a battery having an electrode having a metal portion, wherein the separator includes a carbon-coated layer on the separator in order to prevent dendrite growth ([0024]).
It would have been obvious to the skilled artisan to include a carbon-coated layer on a surface of the separator of Oka such as suggested by Xie in order to prevent dendrite growth. Additionally, since there are only two surfaces of the separator of Oka (i.e. a finite number), it would have been obvious to the skilled artisan to select the surface having the hydrophilic portion with a reasonable expectation of success. MPEP 2143 I E

Xie teaches that the carbon layer includes a binder ([0030]) but fails to teach specifically that an aqueous binder is used.
Xue teaches a separator for use in a battery including a surface carbon layer, wherein the surface carbon layer includes aqueous binders like CMC/SBR which advantageously have lower viscosity than other binders ([0120]).


With regard to claims 2 and 14, Oka teaches that the first polymer, or hydrophobic porous resin film, is polypropylene (column 6 lines 42-64).

As for claims 4, 7, and 16, Xie teaches that the carbon layer contains graphene ([0029]), and may have a thickness of 1-4µm (Table 1).

Regarding claims 8, 9, and 18, as discussed above, Xue teaches CMC binder.

Claims 3, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Xie and Xue as applied to claims 1 and 10 above, and further in view of Wang et al. (Polydopamine hydrophilic modification of polypropylene separator for lithium ion battery).
The teachings of Oka, Xie, and Xue as discussed above are incorporated herein.
Regarding claims 3 and 15, Oka teaches that the thickness of the second polymer layer is preferably controlled in order to balance the characteristics of the two components of the separator (column 10 line 1 - column 11 line 5). Therefore, it would have been obvious to the skilled artisan to determine the optimum or preferred thickness of the second polymer layer, since it has been held that discovering an optimum value through routine experimentation is within the ordinary level of skill in the art. MPEP 2144.05 II

Wang teaches a separator for a battery including a polypropylene separator with a hydrophilic polydopamine surface coating (abstract).
Wang further teaches that the polydopamine surface coating is desirable for improving wettability and electrolyte retention of the separator (abstract).
It would have been obvious to the skilled artisan at the time of the invention to use polydopamine as hydrophilic polymer of Oka such as suggested by Wang in order to improve wettability and electrolyte retention of the separator

As for claims 11 and 12, Wang teaches that the separator may be used in a battery having a Li metal anode and LiFePO4 cathode (p. 6).

Claims 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Xie and Xue as applied to claims 1 and 10 above, and further in view of Shahbazian-Yassar et al. (US 2020/0259150).
The teachings of Oka, Xie, and Xue as discussed above are incorporated herein.
Oka in view of Xie and Xue teaches graphene as the carbon in the carbon coating layer (see, e.g., Xie [0029]), but is silent on the particulars of the graphene.
Shahbazian-Yassar teaches a graphene oxide nanosheet coating provided on the surface of a separator, wherein the graphene nanosheets have a thickness of 1nm ([0060]).
Shahbazian-Yassar further teaches that graphene oxide nanosheets are desirable as a carbon coating material for a separator because it permits transport of lithium ions while regulating the rate of flow of lithium ion transport to a lithium metal anode, and is also mechanically stable to suppress dendrite growth and provide uniform charge distribution.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Xie, Xue, and Wang as applied to claims 11 and 12 above, and further in view of Zaghib et al. (US 2009/0155689).
The teachings of Oka, Xie, Xue, and Wang as discussed above are incorporated herein.
Oka in view of Xie, Xue, and Wang teaches the battery of claim 10. Further, Wang teaches the battery chemistry of claims 11 and 12, including a Li metal anode and LiFePO4 cathode but is silent on the electrolyte of the battery having those electrodes.
Zaghib teaches a battery having a Li metal anode and LiFePO4 cathode, and further including an electrolyte of the composition 1M LiPF6 in EC/DEC ([0136]).
It would have been obvious to the skilled artisan to substitute the known electrolyte of Zaghib in the cell of Oka in view of Xie, Xue, and Wang and the results of the substitution would have been predictable. MPEP 2143 I B

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim et al. (High Performance Lithium Metal Batteries Enabled by Surface Tailoring of Polypropylene Separator with a Polydopamine/Graphene Layer) is a 102(a)(1) reference which is excepted under 102(b)(1).
Lee et al. (US 2018/0198156) teaches a polypropylene separator (110) with a polydopamine layer (130) having a thickness of 0.1µm-10µm and a carbon-based conductive material layer (120) (Figure 2, [0030], [0032], [0037]-[0038]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729